Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 1 of 36 PageID: 336




                                                                      RECE~VED
                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JER~1ty'.JV                 2 b A J: 40
MICHAEL PATRICK SIANO

                   Plaintiff Corporate Entity,

                                                     Civil Action No.:3:20-cv-12827-MAS-DEA

       V.


M&T BANK, PARKER McCAY P.A. LAW                      NOTICE OF OBJECTION TO DEFENDANT'S

OFFICES et al, and all Unknown Parties,                 MOTION TO DISMISS PLAINTIFF'S

                    Defendants.                                 COMPLAINT



  PLEASE TAKE NOTICE that upon receiving Defendant M&T BANK motion to dismiss
Plaintiffs complaint I MICHAEL PATRICK SIANO object before the Honorable Michael A.
Shipp, United States District Judge for the DISTRICT OF NEW JERSEY at the Clarkson S.
Fisher Building and U.S. District Courthouse located at 402 East State Street, Trenton, New
Jersey, 08608.




                                                              Michael Patrick Siano

                                                              102 Haines Street East

                                                              Lanoka Harbor, NJ 08734

                                                              Phone:732-788-0772

                                                             E-Mail: Mikee1987@Yahoo.com




                                                 1
Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 2 of 36 PageID: 337




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW JERSEY
 ---------------~
 MICHAEL PATRICK SIANO

                     Plaintiff Corporate Entity,

                                                       Civil Action No.:3:20-cv-12827-MAS-DEA

        V.


 M&T BANK, PARKER McCAY P.A. LAW

 OFFICES et al, and all Unknown Parties,

                      Defendants.




   PLAINTIFF MICHAEL PATRICK SIANO MEMORANDUM OF LAW IN SUPPORT OF
     THE PLAINTIFF'S OBJECTION TO DEFENDANT'S MOTION TO DISMISS THE
                                COMPLAINT



        Michael Patrick Siano being one of"We the People" strongly objects to the Defendants

 motion and states the following:


                                 PRELIMINARY STATEMENT


        Michael Patrick Siano, (Plaintiff) in this matter filed this proper cause of action under the

 authority of the "Truth and Lending Act" (TILA), as the new assignee's M&T Bank (Defendant)

 clear failure to follow the law and has caused harm to the Plaintiff. The D~fendant is relying on

assumption and Hearsay with preconceive notions in their motion to dismiss as the State Court


                                                   2
Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 3 of 36 PageID: 338




judgment no longer has any legal effect, after the properly executed rescission under the

instructions and authority of TILA, as the Defendant fails to acknowledge the proper right and

authority that the Plaintiff has to properly rescind the credit transaction and fails to address the

issue. The Defendant relies on the erroneous argument entirely based upon the presumption that

the required due process in State Court proceedings were performed lawfully and legally with

"perfected jurisdiction" over the subject matter in "Rem," and the filed documents are not in

dispute as having no legal effect. The argument to dismiss the complaint would be an accurate

argument had the Plaintiff not have rescinded the deceptive and fraudulent transaction provided

under the authority ofTILA 15 U.S.C. § 1635. The Defense knowingly would have this

Honorable Court believe the complaint is over a foreclosure loss at the State level and that Siano

is attempting to have this Federal Court over rule that judgment in his favor, but this cause of

action in Siano's complaint arises out of TILA violations, as well as other violations that

occurred while in the process of violating TILA, and not the attempt to have a "second bite at the

apple."


          According to 15 U.S.C§ 1640 under TILA, this Honorable Court has jurisdiction over the

subject matter as the cause of action stems from violations under Federal statute see section 15

U.S.C§ 1601-1642. The State Court record shows that the "actors" willfully violated "equal

protections of rights under" Article 1 of the New Jersey Constitution along with the 5th and 14th

Amendment of the United States Constitution, failing to acknowledge the rightful rescission of

the credit transaction as the Plaintiff was the only signee/trustor on the documents. The State

Court's failure to acknowledge my right to rescind, as the State Court shows clear violation of

my rights, which raises a Constitutional violation of equal protection of rights, which raises a

federal question. Under the authority ofTILA the transaction the Defendant hangs their hat on in


                                                  3
Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 4 of 36 PageID: 339




State Court became null and void which stripped subject matter jurisdiction from that State Court

to which the Plaintiff was denied his rights and had a judgment rendered against him that is moot

void ab initio, and as if the proceeding at tp.e State level never happened at all. This Court has the
                                            I




authority to grant injunctive relief in this n;iatter, as any judgements in the favor of the Defendant
                                            I




are not only unconstitutional but knowingly acquired by fraudulent intent to deceive the Court in

procuring a judgment through its legal counsel who is also aiding and abetting with its client who

now has superior knowledge. The Defendants are trying to deny Siano(Plaintiff) the proper right

to be heard in Federal Court with the Plaintiff's proper filed causes of acti<;m pursuant to the

negligent party failure to follow the rules laid out under TILA under 15 U.S.C.§ 1635 (a-b).

TILA makes it clear, once the proper rescission "Notice" letter is received, and I quote "Within

20 days after receipt ofa notice ofrescission, the creditor shall return to the obligor any money

or property given as earnest money, down payment, or otherwise, and sha(l take any action

necessary or appropriate to reflect the termination ofany security interest created under the

transaction". The Defendant failed to follow the law leaving Plaintiff no other choice but to file

this proper cause of action, under the Authority of TILA Regulation Z.


   Whereas, TILA does not require a stated basis for rescission, Plaintiff executed his rescission

based on the misleading deceptive actions performed by the Defendant's ~redecessors, and used

the remedy afforded to the Plaintiff under Federal law and lawfully rescinded the transaction. As

the law allows rescission, which was blatantly ignored at the State Court level, the Court

continued to deny my equal protection of rights under law, which is why there is no other option

for the Plaintiff, but to file suit at the Federal Level as the TILA falls under Federal Law. Res

Judicata does not apply per 15 U.S.C.§ 1635 (a-b) as the judgment the Defendants are hanging

their hat on became void pursuant to 15 U.S.C.§ 1635 and I quote "When qn ob/igor exercises


                                                  4
.
    Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 5 of 36 PageID: 340




     his right to rescind under subsection (a), he is not liable for any finance or other charge, and any

    security interest given by the obligor, including any such interest arising by operation of law,

    becomes void upon such a rescission. "


        Furthermore, the Defendants motion to dismiss does not address any causes of action in the

    Plaintiffs complaint and should be dismissed based on this alone.


     DEFENDANTS PROPER CAUSES OF ACTION UNDER THE AUTHORITY OF TILA


                                       History between the Parties


            The Defendant (M&T Bank) was only a "third Party" Vendor of the transaction as

    servicer for the REMIC Trust, as the REMIC Trust claimed to have full ownership rights of the

    future payments asset that was placed into Trust. Absent competent evidence of the Trust

    relinquishing the Asset, the Defendant performed and executed a misleading deceptive mortgage

    assignment and filed this assignment with the State Court, acting as "if' they had the proper

    authority to do so. The Defendant having prior knowledge of their actions and with their legal

    counsel, acquired judgment in State Court through fraudulent means, and as the old saying goes,

    once a fraud always a fraud, and out of fraud no action arises.


          The Plaintiff also relies on law stated in United States v. Throckmorton, Justice Miller

    delivered the opinion of the court; "There is no question ofthe general doctrine that fraud

    vitiates the most solemn contracts, documents, and even judgments. There is also no question

    that many rights originally founded in fraud become-by lapse of time, by the difficulty of

    proving the fraud, and by the protection which the law throws around rights once established by

    formal judicial proceedings in tribunals established by law, according to the methods of the

    law-no longer open to inquiry in the usual and ordinary methods. Of this class are judgments

                                                     5
Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 6 of 36 PageID: 341



and decrees ofa court deciding between parties before the court and subject to its jurisdiction,

in a trial which has presented the claims ofthe parties, and where they have received the

consideration ofthe court." See United States v. Throckmorton 98 U.S. 61 ,25 L.Ed 93.
                                            '                                 '
                                            '


      This is an attempt by the Defendants'. to divert attention from the matter by raising the

doctrine of Res Judicata, which does not apply here, as fraud vitiates all judgments plus the

documents the defendants relied on became void. Fraud in equals Fraud out.


                   STATEMENTS OF FACTS AND STANDARD OF LAW


    Under the authority ofTILA 15 U.S.C.§ 1635(b) which states "When an obligor exercises his

right to rescind under subsection (a), he is not liable for any finance or other charge, and any

security interest given by the obligor, including any such interest arising by operation oflaw,

becomes void upon such a rescission." Justice Scalia said "The Truth in Lending Act gives

borrowers the right to rescind certain loans for up to three years after the transaction is

consummated." JESINOSKI ET UX v. COUNTRYWIDE HOME LOANS, INC., ET AL. 574 U.

S. (2015); (emphasis provided). The Plaintiff is well within the guide lines laid out under TILA.


    Plaintiff acts in good faith to remain clear that TILA is not a avenue for a disgruntle party to

simply rescind the transaction to avoid responsibility, but TILA allows the party to a credit

transaction upon the failure of the so-called lender who willfully failed to follow the law

pertaining to that credit transaction.


     Because TILA specifically remedial in nature, its provisions must be strictly construed. A

creditor must comply with TILA in all credit transactions and "misleading disclosure is as much

a violation ofTILA as a failure to disclose at all." Smith v. Chapman, 614:F.2d 968,977 (5th

Cir. 1980). It is not sufficient to attempt to comply with the Act, but rather, creditors are required

                                                  6
Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 7 of 36 PageID: 342




to strictly comply with all the requirements of the Act. There is no need to show that the

consumer was misled or deceived by ambiguous credit terms in order to prevail. Noel v. Fleet

Finance, Inc., 971 F. Supp. 1102 (E.D. Mich. 1997).


     Congress did not intend for creditors to escape liability for merely technical violations, that

even minor or technical violations impose liability upon the creditors. Huff v. Steward-Gwinn

Furniture Co., 713 F.2d 67, 69 (4th Cir. 1983). See also, Washington v. Ameriquest Mortg. Co.,

2006 W.L. 1980201 (N.D. Ill.).


      A TILA violation may occur at the "consummation of the transaction" between a creditor

and its consumer if the transaction is made "without the required disclosures." A creditor may

also violate TILA by "engaging in fraudulent, misleading, and deceptive practices that conceal

the TILA violation occurring at the time of closing." Often consumers do not discover any
                                                ,

violation until after they have paid excessive charges imposed by their creditors. Consumers who

later learn of the creditor's TILA violations can claim equitable tolling of the statute of

limitations. When the consumer has an extended right to rescind or pursue other statutory

remedies because a violation occurs, the statute of limitations for all the damages the consumers

seek extends to three years from the date the violation is revealed. See McIntosh v. Irwin

Union Bank& Trust Co., 215 FR.D. 26, 30 (D. Mass. 2003).


     The Act calls for disclosures to be made in a manner that is reasonably to understand by

ordinary persons. Most courts agree that "sufficiency of TILA mandated disclosures is to be

viewed from the standpoint of an ordinary consumer, not the perspective of a Federal Reserve

Board member, federal judge, or English professor." Smith v. Cash Store Mgmt., 195 F.3d 325,

328 (7th Cir. 1999). Edmondson v. Allen-Russell Ford, Inc., 577 F.2d 291,296 (5th Cir. 1978)



                                                    7
Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 8 of 36 PageID: 343




("we must assess the adequacy of disclosure [ ... ] by the audience for which disclosure was

intended).




                 Required Disclosures of Residential Mortgage Transactions


     Although we are not talking about a Residential Mortgage Transaction as we are led to

believe, most home mortgages are subject to the disclosure requirements ofTILA. U.S.C. §1638.

The required disclosures must be provided to the homeowner prior to the consummation of a

"credit transaction". Homeowners have the right to rescind most credit transactions, including

home equity loans and home improvement loans, in which the home is taken as collateral. A

must is the disclosure of the Creditor: The name of the creditor must be provided and the address

and/or telephone number are not required but may be included. U.S.C. § lo02(f); Reg. Z. §

226.2(a)(l 7). The undisclosed fact is the credit transaction was table funded, as the Defendant's

predecessor made the transaction under false misrepresentations, as the true Creditor was NOT

disclosed.


 Glenndenning, was not the Creditor, as the evidence is uncovered. 15 USC§ 1641 makes it clear

the last assignee is liable for all violations and damages. The Last assignee is M&T Bank as

declared on April 24, 2019, by their willful disclosure.


Assignee's Liability: An assignee is liable for statutory damages for violations by failure to

disclosure TILA requirements by its predecessors and its own violation if it fails to respond

properly to a rescission notice. Palmer v. Champion Mortg., 465 F3d 24, 27 (1st Cir. 2006) ("if

a creditor does not respond to a rescission request within twenty days, the debtor may file suit in

federal court to enforce the rescission right). See also US. C. § 1635(b).

                                                  8
Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 9 of 36 PageID: 344




      The creditor had twenty days from receipt of the consumer's rescission notice to return any

 money or property given to anyone and to take appropriate and necessary action to reflect the

 termination of the security interest. U.S.C. § 1635(b); Reg. Z. §§ 226.15(d)(2), 226.23(d)(2).


 After the creditor has complied with the preceding mandate, the consumer tenders back to the

 creditor any money or property received. U.S.C. § 1635(b); Reg. Z. §§ 226.23(d)(3).


       A consumer is entitled for actual damages when a creditor fails to comply with the

requirements imposed by TILA, in the amount equal to the sum of any actual damage sustained

by the consumer as a result of the creditor's violation. U.S.C. § 1640(a)(l). Courts may require

the consumer to show actual reliance upon the accuracy of the disclosures in order to claim

actual damages. Perrone v. General Motors Acceptance Corp., 232 F.3d 433, 435-439 (5th Cir.

2000); Peters v. Jim Lupient Oldsmobile Co., 220 F.3d 915, 917 (8th Cir. 2000)


     No Party including the Defendant provided the rescission form H-8 or any other similar

forms of my right to rescind. The Statute of limitations does not toll until the lender provides a

rescission form as stated plainly on appropriate appendix H-8 form.


 Therefore, under the authority ofTILA, on August 8, 2020 Michael Patrick Siano executed his

absolute lawful right to rescind the credit transaction in question making any mortgage

documents void, thus stripping any subject matter jurisdiction from that court and any judgments

relying on those mortgage documents rendered void.


        To correct the record, on September 10, 2020 the Plaintiff tried to file a counterclaim

with quiet title in State Court, but after realizing the scarcity that possibly the judge would

adjudicate the same matter, would not give me equal protection of rights protected by the

constitution as the judge was already prejudice against the Plaintiff as the record shows. A

                                                  9
Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 10 of 36 PageID: 345




 blessing in disguise as the Clerk of Court for NEW JERSEY SUPERIOR COURT denied my

 counterclaim, which had deficient filing requirements as of January 2020 a default was entered

 against Siano, evidenced by the deficiency notice from the NEW JERSEY SUPERIOR COURT

 Clerks office with the counterclaim stamped "received" NOT "filed" clearly indicating the

 claims were never heard before the Judge. EXHIBIT A.


                                              Conclusion


        Plaintiff herby objects to the arguments made by the Defendants in which do not apply to

 this case, in a feeble attempt to their lawful responsibility, and is only misleading this Honorable

 Court. There is no ongoing State litigation as that proceeding has concluded and as a matter is

 void upon law. The Plaintiff's causes of action have never been filed into the record of any court

 and have not been heard before any judge. Rooker- Feldman Doctrine, Colorado River, The

 Entire Controversy Doctrine, First- filed rule, and Res Judicata simply do not apply. 15 U.S.C. §

 163 5 (b) gives the Plaintiff the authority to file suit in Federal Court as the Assignee has failed to

 properly respond to the rescission. Palmer v. Champion Mortg.465 F3d 24,27.




                                                                                           date:   11- zl-j - zu "tCJ
                                                        MICHAEL PATRICK SIANO

                                                        102 Haines Street East

                                                        Lanoka Harbor, New Jersey 08734

                                                        Mikee1987@Yahoo.com

                                                        (732) 788-0772




                                                   10
Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 11 of 36 PageID: 346




                                  Affidavit of Truth to the Facts


        I, Michael Patrick Siano, testify on my own behalf and by my own! free will act and deed,

  under penalty of perjury that the statements and facts in this objection set forth herein are true

 and correct to the best of my ability and will testify under oath if case may be, so help me God.


                                     Under my Hand and Seal,                                Dated:   11- -z.-4-Zolo




                                                          By:~2
                                                                    Michael Patrick Siano

                                                                   102 Haines Street East

                                                                   Lanoka Harbor, NJ 08734

                                                                 Mikeel 987@Yahoo.com

                                                                    732-788-0772




                                                  11
Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 12 of 36 PageID: 347




                                 CERTIFICATE OF SERVICE



  I, Michael Patrick Siano, do hereby certify that a true copy of the foregoing Objection,
  Memorandum of Law in Support of its Objection, and signed affidavit and this certification has
  been served upon by placing same in the U.S. Mail, properly addressed tO'as follows:




PARKER IBRAHIM & BERG LLP                                  PARKER McCAY P.A. LAW OFFICES

270 Davidson Avenue                                        9000 Midlantic Dr. Suite 300

Somerset, Nj 08873                                         P.O. Box 5054

                                                           Mount Laurel, Nj 08054




                                            Michael Patrick Siano




                                                12
Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 13 of 36 PageID: 348




                              EXIDBIT A




                                      13
                    Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 14 of 36 PageID: 349




SUPERIOR COURT OF NEW JERSEY - eCOURTS

The following deficiency notice is being sent from eCourts:

  Plaintiff Name:          M&T BANK
  Defendant Name:          WIFE                    .                   , MICHAEL P SIANO, BLK 630.02 LOT 10, CORPORATION
  Case Caption:            M&T BANK VS SIANO MICHAEL P
  Case Number:             SWC F 014382-19
  Docket Text:             DEFICIENCY NOTICE: re: MISCELLANEOUS DOCUMENT CHC2020216935 -Received but not filed. Michael P Siano
                           was defaulted on 1-24-20. A motion to vacate default is required. Fee will be returned under separate cover. Deficiency
                           date: 9-11-20                              ·
  Transaction ID:          CHC2020216943

 Notice has been electronically mailed to:
  Plaintiff Attorney            J9HN D KROHN                          JEFIS@PARKERMCCAY.COM



 Notice was not electronically mailed to:
  Defendant                     WIFE                                  NJ 00000
  Defendant ·                   MICHAEL P SIANO                       102 HAINES STE, LANOKA HARBOR, NJ 08734
  Other                         BLK 630.02 LOT 10                     102 HAINES STREET EAST, LACEY TWP, NJ 08734
  Defendant                     CORPORATION                           NJ 00000

Login to eCourts to view the Case Jacket. You will need a valid user ID (Bar ID) to view the submitted documents.

For questions, please contact the Superior Court Clerk's Office.

This communication is for notification purposes only.

This email was sent from a notification-only adaress that cannot accept incoming mail. Please do not reply to this message.
                vVV\., r    U l'+.JOL-1 ::7   U::7/ IU/LULU   ry   I UI LL 11a11;:, IU. vnvLULULIU::7.Jv·
Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 15 of 36 PageID: 350


                                                                                      1RECEIVED
    Michael Patrick Siano                                                                     SEP 10 2oio
    102 Haines Street East
    Lanoka Harbor, New Jersey 08734                                                        SUPERIOR COURT
    (732)788-0772                                                                          · CLERK'S OFFICE
    Mikeel 987@yahoo.com
    Trustee for Plaintiff

    MICHAEL 'ATRICK SIANO™,                                    SUPERIOR COURT OF NEW JERSEY
                                                               CHANCERY DivISION
                                                      ,·...    OCEAN COUNTY
                        Plaintiff Corporate Entity             CAUSE NO.
                                                                                F-014382-19
              V.
    M&T BANK, GENER. MARIANO ESQ.
    PARKER McCAY P.A. LAW OFFICES etaL
    And All Unknown Parties

                                                                             COUNTERCLAIM WITH
                                   Defendants                                QUITE TITLE




                        Counter- Plaintiff MICHAEL PATRICK SIANO™ herein after Siano, as Trustee,

    for and on behalf of the Trust as the asset protection of MICHAEL PATRICK SIANO™ placed

   into the MICHAEL PATRICK SIANO™ TRUST, Comes now with counterclaims in light of

   new evidence as an infonnant with the following information, basing such information upon

   willful violations according to State and Federal Law. On July 19, 2017 unbeknownst to Siano,

   Siano appears to have entered into a one_-sided, unenforceable, deceitful mortgage transaction

   with Glendenning Mortgage Corporation herein after GMC as being the claiming "Lender".

           As it appears on the record executed by a willful voluntary misleading assignment.

   M&T BANK as it appears is the servicer. of subj~t transaction. On September 1, 2019, without

   any ownership rights, Counter-Defendant M&T BANK. herein after Defendant filed claims
                                                                                       I




   against Counter- Plaintiff herein after Siano in case number F-014382-19~ ·With this ·action,
Case 3:20-cv-12827-MAS-DEA
            SWC F 014382-19  Document 9 Filed
                            09/10/2020        11/26/20
                                         Pg 2 of          Page
                                                 22 Trans ID:   16 of 36 PageID: 351
                                                              CHC2020216935




   Defendant has harmed Siano with irreparable damage, social and mental harassinent, and

   defamation of name, having willful intentions, causing slander of title, with criminal intent.

   Siano as being one of "We the People", acting as an informant, with the following information

   presenting evidential facts before this honorable court for enforcement. I state the following:

                                               COUNTONE
                                    Violation of 18 U.S.C. §1962(c)

   1.         A separate count of Mail Fraud took place each and every time a deceptive pleading,

   Affidavit, Promissory Note Assignmen4 mortgage or mortgage assignment was sent by a

   Defendant through the use of the U.S. mail. Likewise is true for any documents sent via
                                                                                  I




   electronic mail.

   2.         As the evidence on the record s~ows, a series of patterns with racketeering activity,

   specifically "mail and/or wire fraud,'' the Defendants subject to this count willingly participated

   in a criminal enterprise affecting interstate commerce.

   3.         As the evidence shows, the Defendants used deceptive affidavits, assignments and

   pleadings to the Clerks of Court, Judge, ~d Siano executing their actions. As it appears, the

   Defendant intentionally participated in a scheme to defraud and misled Siano, having full

   understanding of their actions, utilized the U.S. Mail system and the internet to perpetrate their

   actions.

   4.     The facts show a pattern of criminal conspiracy affecting interstate commerce in more

   ways than one. The factual evidence now show a repeated pattern of conc~alment of the

   "Lenders' unknown self-created debt, created an agreement between the "Lender'' and the

   REMIC Trust, concealing this new created "debt" from Siano, and the court, and making Siano a

   party to an agreement he never was maqe aware of, concealing a material fact.
                                                ...
Case 3:20-cv-12827-MAS-DEA
           SWC F 014382-19  Document 9 Pg
                           09/10/2020  Filed
                                          3 of11/26/20   Page
                                               22 Trans ID:    17 of 36 PageID: 352
                                                            CHC2020216935




   5.      It appears to be a constructive "acts" of fraud (fraudulent inducement), which were
   accomplished through the U.S. Mail, and the internet, also being filed in the record, which are

   specifically attributable to the Defendants bound by this Court are:

   a.)     Bringing suit under false pretens~s, executing a deceptive assignment, as ''if" the servicer

   is the injured party, the real party in inte;rest, which now uncovered has no required standing and

   fraud upon the. court. The Defendant's actions show, a failed attempt by using the unsupervised

   MERS system, as any member has access to any recorded mortgage documents within the
                                                      I




   MERS system, and executed a deceptive.assignment, without any authority, and executed this

   action as a servicer to deceive the court.. [emphasisadtledJ

   b.)     The attorney at fact claims and c,Jleges that the plaintiff is the "owner" and ''holder" of

   the note and mortgage now has appeare<A to have committed fraud upon the court.

    c.) Actively concealing the plaintiffs~Jack of standing in their complaint to foreclose.

  d.) The record appears and shows the racketeering pattern using-deceptive affidavit(s) and

  documents by persons working for the Defendant with no prior knowledge at all of the truth, or .

  of their contents and has misled the courts before any judgments were rendered.

           The Defendant(s) actions meet and satisfy the RICO requirements and show a pattern of

  deception and an attempted theft of Siana's property by concealing·and misleading this court.

  Based on the Defendants actions, Sianojs entitled to receive judgment in the amount of three

  times actual damages, plus costs and attorney fee under 18 U.S.C. §1964(c).

                                   Violation of 18 U.S.C. §1962(d).

  6.       The record reflects the Defendmi1s have·conspired together to violate 18 U.S.C. §1962(d),

  by. perpetrating fraudulent ·actions utiliz~ng the U.S. Mail and the internet.· Defendant along with
Case 3:20-cv-12827-MAS-DEA      Document 9 Filed
           SWC F 014382-19 · · 09/10/2.CD20       11/26/20
                                            Pg 4 ·of           Page
                                                     22 Trahs ID:   18 of 36 PageID: 353
                                                                  CHC2020216935




       counsels actions have the same "modus 1;>perandi" the attempted theft of real property through

       illegal foreclosure, with :full understandmg of their actions.

        Those who help and support an illegal enterprise are liable for the actions of those who

       perpetrate the villainous acts, Neverthel_ess, whether they pB;rticipated in that particular criminal
             .                     .            -~·                       -~                .


       act. Based off the actions by the Defenqants, Siano is. entitled to judgement in the amount of
                                 .   •   •                .    .-• !                    -~




       three times the amount damaged plus attorney f~ and costs.
                                                              ::~)     .


                                             .
                                                 . Violation-of
                                                           . L~-:
                                                                  18. U.S.C. §1962(b)
                                                                                 -~;~ .
       7.      The evidence reflects that the D~fendants conspired together and has violated 18 U.S.C.

       § l 962(b) by committing fraudulent actions and trying to collect on an unknown debt via the U.S.

       Mail and the internet via e-mail, having superior knowledge and willful intention.

       8.      The record reflects that the Defendant along with their counsel conspired to bring forth a

       suit without proper ~ding in an                atte~p~ to defraud not only Siano, but also the honorable
       court, with full knowledge and unde~cling filing this sham f~reclosure.
                                                               '
       9.      The preparation, filing, and prosecution of this misleading sham complaint to Foreclose

       and to attempt to enforce a nonexistent ·;o"ntract, is a willful act in its pattern of racketeering

       activity.
                                                                                  •,:
                                                              toUNTTWO
                                                              .
                                                          ., :·-
                                                         C9mmon Law Fraud

       10.     Under New Jersey authority, fraji,d occurs when the~e is ~ intentional deception for

   personal gain or to damage another. Thielements of common-law fraud are: "(1) a material

   misrepresentation of a presently existing or past fact; (2) knowledge or belief
   .                                                                           '
                                                                                   by the defendant of

   its falsity; (3) an intention that the othetperson rely on it; (4) reasonable reliance thereon by the

   other person; and (5) resulting damages::"
Case 3:20-cv-12827-MAS-DEA
           SWC F 014382-19  Document 9 Filed
                           09/10/2020        11/26/20
                                       Pg 5 of           Page
                                               22 Trans ID:   19 of 36 PageID: 354
                                                            CHC2020216935




   11.     To maintain a claim under the C9nsumer Fraud Act, a private litig~t must establish "(1)
   unlawful conduct by the Defendants, (2}:an ascertainable loss on the part of the Plaintiff, and (3)
                                        . ,J: . . . . .
   a causal relationship
            .       ·.
                         between
                           .    ~
                                 the Defendant's
                                     .   . ::~.. .
                                                   unlawful
                                                    .    .
                                                            conduct
                                                            . . . .
                                                                    and
                                                                      .
                                                                        the Plaintiff's
                                                                      -~;:·.  ..   .
                                                                                   .
                                                                                        ascertainable
                                                                                       . .   .



   loss." New
          .
              Jersey Citizen Action v. Schering-Plough Corp.,
                                            ~            .
                                                              842~-·A.2d 174, 367 N.J.. Super..

   12.     The record
               .
                      reflects that
                      .        ..
                                    the filed.·;t~'misleading"
                                                      . .
                                                               mortgage'•.:·.
                                                                         assignments
                                                                               .
                                                                                     are
                                                                                     .
                                                                                         the founda~onal
                                                                                                .

   l~chpin to effectuate the µnlawful for~.~losure. As the evidence ~eflects the conspirators knew

   the material presented on the record w~ .false. The Defendant's actions show, their willful filed

   documents on the record before the Court, was an attempt to establish a legitimate claim to the

   property in this question.

   13.     As of August 8, 2020 Siano has given proper "notice" to the Defendants via regular mail

   of his right under the authority of 15 U.~.C. § (1635) to rescind the transaction making the

   transaction ''void" and any judgments obtained by fraud and under the transaction are simply

   void. On August 24, 2020 a second notice to rescind was placed into the record via Siano's

   Notice and Declaration of Revocation o.f Mortgage Contract. See Exhibit B rescission letter with

   appendix H-8 form

   14.     Under the authority ofTILA 15:U.S.C. § 1635 the Defendants "shall have 20 days after

   receipt of notice to return to the obligor any money or property given as earnest money, down ___

   payment, or otherwise, and "shall take.any action necessary" ot appropriate to reflect the

   termination of any security interest created under the transaction", but simply failed to do so.
                                                  I


   15.    As the record shows the Defend.~ts predecessor GMC failed to follow the must have

   requirements under the "Truth in Lending Act" Regulation Z given Siano the right to cancel the

   transaction.
           SWC F 014382-19
Case 3:20-cv-12827-MAS-DEA 09/10/2020
                            Document 9 Pg 6 of11/26/20
                                       Filed   22 Trans ID: CHC2020216935
                                                         Page  20 of 36 PageID: 355




   16.     As the facts are uncovered, the blatant attempt to mislead Siano and the court is
   considered fraud upon the court with wi_RJful scienters intentions.

                                          COUNTTHREE
                                           ,·                       .



                                           Defamation/Libel

   17.     As the record reflects and show 1the Mortgage assignments filed by the Defendant were

   made in a11 attempt to portray a valid eQ[.orceable assignment on the record~ without having any

   proper authority, which has now clouded :the title, and has caused irreparable defamation and

   libel against Siano.

   18.    As the Defendants action show, the Defendant's intent along with their attorney at fact

   had prior knowledge of purposely filing misleading statements, and claims before the court and

   purposely intended to harm Siano with-~ outright attempt to steal Siano's property.
                                            ••   I              !
   19.     As the record reflects that the Defendant has reported false remarks about Si~o to all

  major credit bureaus with the upmost willful understanding of the damage this has caused Siano

   with no regard.

                                           COUNTFOUR

                                          · · · Illegal Liens

  20.     A person is guilty of filing an illegal lien when be/she files a documents or lien that is

  known or should have known was forged, groundless, contained -a material misstatement, or was

  a false claim.

  21.     The Defendants predecessor mislead Siano into thinking- there was a lieri ori the property.

  22.     The willful filling of a Lis Pendens under false "rnisleading pretenses is clear example of

  an illegal lien.

  23.    ·Under New Jersey law this willful action is a second-degree crime; by filing a false lien.
                                                                                   I


           SWC F 014382-19
Case 3:20-cv-12827-MAS-DEA 09/10/2020
                            Document 9 Pg
                                       Filed
                                          7 of11/26/20   Page
                                               22 Trans ID:    21 of 36 PageID: 356
                                                            CHC2020216935




   24.     All parties taking part in or who conspired with those who participated in the acts or

   practices in question are jointly and sev,;rally liable.

                                             ·coUNTFIVE
                                            /.:·,. Conspiracy

   25. ·   Now discovered, the biggest deception establishing the strongest possible proof of

   malicious intentions of such a conspirJy :is the con~ealment ofone's true identity.

   26.     The re~ord reflects that such de~~ption   is present .in this ·riccu.rrence. The D~fendants used
   MERS system without any authority an~ has executed a mortgage assignment as if the Defendant

   were the rightful owner, and had a right to, the claims to the future proceeds of the lenders self-
                                               I
   created debt with the REMIC Trust known as Ginnie Mae. Defendants willful actions were to

   purposely mislead the court and tried to portray "as" being the real parties in interest. In truth its

   now an impossibility after the transfomw.tion of securitization. The Defendants willfully mislead

   the court, by using an affidavit sworn under Oath and penalty of perjury by an employee with no

   prior first hand knowledge, fu: an attempt to misled the court, trying to portray that the Defendant

   M&T BANK is the rightful just true owner and holder of the "original" note and mortgage,

   which has now stated an impossibility.. :

  27.       The evidence shows that Siano~s mortgage document show, MERS is listed as the

  nominee for the lender listed on the Promissory Note.

  28. .    The uncovered fact .that the Note was table funded before closing, meaning the lender on

  the Note never lent any valuable 'consideration and therefore never had any rights· to the Note;

  MERS acting as the nominee is an unmanned, unsupervised entity acting as a tracking system

  which has absolutely no financial interest in any ~ote from the moment of Siano's Note's

  execution..
          SWC F 014382-19
Case 3:20-cv-12827-MAS-DEA09/10/2020
                            Document 9 Pg 8 of11/26/20
                                       Filed   22 Trans ID:Page
                                                            CH¢2020216935
                                                                22 of 36 PageID: 357




  29.     The Mortgage document states that MERS "is" the nominee for the lender. "Is" is
                                                                               1




  present tense this seems to indicate that as of the time
                                                        ,
                                                           of execution of the transaction,
                                                                                 I
                                                                                            MERS was
                                                                               ''
  performing some unknown service for both lender and its successors and assigns even though
                                                                               '

  outwardly the mortgage had not been executed. Upon the assignment, it wquld seem to be

  impossible for MERS-to act as nominee-for the original lender. This phrase: wordlessly

  acknowledges that the mortgage will be-assigned.

  30.     To further the goal of this scheme and to maintain this model was the inclusion in the

  mortgage of intentionally ambiguous anqi malleable provisions pertaining t(!) MERS.
                                                   .   '       '
                                               .       '   .
  31.     The conspiracy also has another hidden gem, the false transfer of rights in the property.

  This Security Instrument secures to Lend~r: (I) the repayment of the transa~tion, and all

  renewals, extensions and modifications.of the Note; and (2) the perfonnance of Borrower's

  covenants. . There is no "purpose" stated in the preceding sentence.

  32.     How can the borrower concurrently convey the property-to: (I) ME~S as nominee

  For the lender; (2) MERS as nominee for lender's successors and assigns; and (3) MERS's own
                                           •                                   I

  successors and assigns? Furthermore, who are such successors mid assigns? No assignment could

  have existed as of the moment the mortgage was executed by the borrowers, and if somehow

  same did exist, it should have been disclosed as a fundamental and material aspect of the

  transaction. If the assignment occurred prior to the mortgage, the mortgage :itselfis void on its

  face because the lender had no interest J;o secure which is ultra vires.

  33.    While the transaction was still 'twet" and now appears virtually non~xistent legally, the

  lenders promptly sold the credit transa~Jon, in secret, to "investors" for some percentage or

  frac:tion of what had been the alleged v_~ue of the mortgage and .the property by which it was

  secured just days or weeks earlier or th~ credit transaction was listed inside .a Mortgage Backed
Case 3:20-cv-12827-MAS-DEA
           SWC F 014382-19  Document 9 Filed
                           09/10/2020        11/26/20
                                       Pg 9 of           Page
                                               22 Trans ID:   23 of 36 PageID: 358
                                                            CHe202021q935




   Security and sold before the credit transaction was even done sold without $e Note ever being in

   the possession of the Mortgage Backed Security. The investors (the undisclosed unknown party

   to the transaction) AK.A the real parties in interest actually bought nothing, but were simply

   misled.·

   34.     The· investors were paid back vt1fdefault insurance which ·siano pai~ the premium.

   35. ·   If that is not bad enough these sOlllers didn't want to pay the associ~ted fee with ·

   recording the mortgage and they won't:be ·bothered with the tro~ble of keeping track of the

   originals. The known fact is the original"Note" was destroyed simply for the reason; any further

   use will be securities fraud.

                                                     COUNT SIX

                                            · .:TILA Violations

   36. . The Lender Failed to comply with all the disclosure requirements qnder the Federal Truth

   and Lending Act ("TILA") 15 U.S.C. §1601 et seq.

   37.     At closing the Creditor failed to provide Siano the required Truth in Lending Disclosure

   Statement

   38.     The failure·offull material disclosure is detrimental to the Defendants. ·

   39.     Accordingly, when M&T BM¢' (the servicer) took it upon themselves to create a

  'misleading deceptive assignment of thei.subject mortgage, it·knew or should have known about ·

   the existence of the violations of state &'lld federal laws set forth herein, but simply went ahead

   and executed the mortgage assignment misleading all parties.

   40.     M&T BANK claims to hold the Mortgage and Mortgage Note by voluntary ~signment.

   Under said voluntary assignment, M&~BANK is reasonably believed to have received~



                                           -~   ..




                                          . ;   ~-
           SWC F 014382-19
Case 3:20-cv-12827-MAS-DEA 09/10/2020
                             Document 9 Pg
                                        Filed 11/26/20
                                           10 of          Page
                                                 22 Trans ID:   24 of 36 PageID: 359
                                                              CHC2020216935




   assignment of all claims as well as all liabilities, under the subject mortgage transaction, and all

   criminal activities.

                                           COUNTSEVEN
             •..   .                         •.: ' · Mail Fraud

   41.      The evidence shows· that the D~~ndant and legal cou.nstl conducted mail fraud more·than

   two times in conjunction with trying to collect    an unlawful unknown debt under 18 U.S.C.
   §i341, §1342.

   42.      Whereas Defendant and counsethave used the U.S.P.S. In an attempt to carry out their

   racketeering in an attempt to defraud Siano, and the court by means of false deceptive pretenses

   to collect on a false debt or an attempt to steal my property.

   43.      Each separate mailing by the Defendant and legal counsel stating the claim that they are a

   debt collector trying to collect a debt constitutes a new violation of 18 U.S~C. §1341, §1342.
                                             -~~                  '   .

                                           COUNTEIGHT

          The Creation and Use of Fraudulent Promissory Notes and Mortgage Assignments

   44.      As the evidence is before the cdtart, introduced.into the record by the Defendants counsel,

   the truth is blaringly obvious. Siano sigh.ed on the second and fast page of a simple promise to

   pay in an exchange for a "loan".
                                            .                             .
  . 45.     The Defendants willfully filed into the courts record, the·:smoking gun; showing the

   altered forged promissory note, in which was "altered" after signing without my lmowledge or

   consent, as the evidence is on the third1;page, and ultimately forever changed the tenns of the

   transaction with this conversion.       ·:-:i:

   46.      This action is a felony level crime in New Jersey.




                                             ,·
                                           :,.-:.
          SWC F 014382-19
Case 3:20-cv-12827-MAS-DEA 09/10/2020
                             Document 9 Pg
                                        Filed 11/26/20
                                           11 of          Page
                                                 22 Trans ID:   25 of 36 PageID: 360
                                                              CHC2020216935




   47.     Siano's promissory note started off as a simple promise to pay, and was forever converted

   into an order to pay, without Siano's knowledge and consent.

   48;     Siano' s negotiable instruments are governed by article three (3) of the Uniformed ··

   Commercial Code (U.C.C.)                      2   r

   49. ·   U. C. C. 3-301 states in order to ehforce a negotiable. instrument a person must be a holder

   ofthenote.

   SO.      The strict definition of "holder'rineans the person must possess the original ''note", and

   the "note" must be issued or endorsed to him or to his order or to bearer or in blank.

   S1.     The evidence on the record reflects that Siano's "note" is endorsed to WELLS FARGO

   evidencing a willful alteration after the signing. "If" it was a valid enforceable note, there is no

   evidence of any "endorsement" to Defendant and Defendant is claiming to be in possession of
                                                         '
   the original negotiable instrument, is claiming a legal impossibility.

   52.     The Defendants used the unmanned, unsupervised, entity named "MERS" as an avenue

   to perpetrate their illegal actions.

                                              · -· Count Nine

   53.     ·counter Plaintiff repeats the allegations of all the statements in each count of the

                                          a
   Counterclaim and makes the same part hereof, ~ if repeated at length.

   54.     As a direct and proximate result'ofthe foregoing misrepresentations of material fact,

   Siano has been damaged, with their willful executed filed foreclosure suit, is now fraud on the

   court, as a officer of the court, is simpl)ta criminal activity.

   55.     Siano has been damaged, and is,now entitled to all damages and the proceeds of the

   unknown sale of Siano' s Promissory Note.




                                              t:.:
           SWC F 014382-19
Case 3:20-cv-12827-MAS-DEA 09/10/2020
                             Document 9 Pg 12 of
                                        Filed    22 Trans ID:
                                              11/26/20    PageCHC2020216935
                                                                26 of 36 PageID: 361




    56.      By reason of damage enacted by the named Defendants, as stated herein before in this
                                                                                   '
   Cowiterclaim, Siano demands Trial by Jury to recoup all relief prescribed by law, and criminal

   charges brought . before all acting
                                 .
                                       parties.
                                             ·.
                                                based off the .·established
                                                               '·        .:··
                                                                              informa~on
                                                                                   ..
                                                                                         presented
                                                                                          .
                                                                                                   before .
   this honorable court.


                                                           Quiet Title
                                              :__.   ·;.

                                                     N.J.S.A 2A:62-1
   57.       A person in "peaceable possessi9n11 may, when title to his lands or any part of them is

   denied or disputed, or when a lien or encumbrance is asserted against his lands, use this process

   "to settle the title to such lands and to clear up all doubts or disputes" concerning the land.

   N.J.S.A. 2A:62-l.

   58.      This Court has jurisdiction over' the matter and is the proper venue ·as the property is

   within the jurisdiction of this court loer;lkd in Ocean County at 102 Haines Street East Lanoka

   Harbor, New Jersey (08734).

   59. ·    Siano has a right to file this petition as Siano is the rightful last and only registered owner

   of the named property with legal possession evidenced by the transferred to me with the recorded

   Bargain and Sale Deed on record. see Exhibit 4. Certified Copy of Bargain & Sale Deed.

                                            Indisputable Facts

   60.      No legal and lawful transfer titl~ of property had taken place. The creditor's lack of full

   disclosure, meeting of the minds, lack df valuable consideratio~ and sign~tures between two (2)

   known parties, allowed Siano the right to rescind the original transaction Qllder the authority of

   15. U.S.C. ·§ 163S(a-b). see Exhibit B. C<lpy of rescission letter with appenaix H-8 fonn attached.

   61.     · ·Any reliance on the mortgage documents on the record have been void ab initio.

   62. ·     Siano is the last recorded real party of interest. see Exhibit A.



                                             -~·.-
                                                                              I


          SWC F 014382-19
Case 3:20-cv-12827-MAS-DEA09/10/2020
                             Document 9 Pg 13 of11/26/20
                                         Filed   22 Trans ID: CHC2020216935
                                                           Page  27 of 36 PageID: 362




   63.    Siano always had superior claiD;l since July 19, 2020 and is recorded on the record at the

   OCEAN COUNTY recorder's office at book 16822 page 1450 to the property and challenges
                                                                              I


   anyone to come forward of their strict proof with evidence to the contrary having a superior
   recorded deed.

   64.   . The Defendant has filed false documents and has clouded the title ~d has harmed Siano

   which must be corrected.

                                         •. Relief Sought

   65.    The Defendant M&T BANK pay damages to Siano in the amount of three (3) times the

  transaction sum of the matter at $204,265.57 as prescribed by law for Siano's injuries sustained

  in this lawless plot.
                                                                              '
  66.     Apportioned between the conspirators attorney fee and costs granted to Siano in the

  amount of $14,721.15 or as the Court finds just.

  67.     Siano be awarded the amount of $30,167.80 for all payments of$1508.39 tendered over

  the months of 07/11/2017 through 03/29/19 as their failure to follow 15 U~C §163 5

  68.     All Defendants known and unknown be declared to have no estate, .title, or interest on

  Siana's property. Michael Patrick Siano is entitled to quiet undisturbed possession of the

  property as described herein above.

  69.    For damages against all defen~ts as applicable as well as compensatory and punitive
                                              /
                                          /


  damages under the Civil Rico Statutes man amount to be determined at trial in the.amount to

  show such practices are unpalatable to the people of Ocean County New Jersey.
Case 3:20-cv-12827-MAS-DEA
          SWC F 014382-19    Document 9 Pg
                           09/10/2020   Filed 11/26/20
                                           14 of           Page
                                                 22 Trans ID:   28 of 36 PageID: 363
                                                              CHC2020216935




                                    Affidavit .of Truth to the Facts


    I, Michael Patrick
               -
                       Siano., testify on my own behalf and by my own free will act and deed,
                                           ~~                                       .     .
                                                                                              under

   penalty of perjury that the statements and facts in my counter-complaint set forth herein are true
                      •,                    •.   I                  .-




   and correct to the best of my ability and will testify under oath if case may :be, so help me God.
Case 3:20-cv-12827-MAS-DEA
            SWC F 014382-19 Document 9 Filed
                            09/10/2020  Pg 1511/26/20
                                              of 22 TransPage  29 of 36 PageID: 364
                                                          ID: CHC2020216935




                                   CERTIFICATE OF SERVICE
           I Michael Patrick Siano, hereby certify that I served upon by regular mail to the following
           parties:




       Law Offices Parker McCay P.A.                          Superior Court plerk' s Office

        9000 Midlantic Drive, Suite 300                         Foreclosure Processing Services
        P.O. Box 5054      _                                    25 Market Street
        Mount Laurel, NJ 08054                                  P.O. Box 971
                                                                Trenton, New, Jersey 08625




          1. Counterclaim with Quite Title
.•   Case 3:20-cv-12827-MAS-DEA
             SWC F 014382-19      Document 9PgFiled
                              09/10/2020      16 of 11/26/20
                                                    22 Trans ID:Page
                                                                 CHC2020216935
                                                                     30 of 36 PageID: 365
   Case 3:20-cv-12827-MAS-DEA
                SWC F 014382-19 Document 9 Filed 11/26/20 Page 31 of 36 PageID: 366
                                                            09/10/2020                  Pg 17 of 22 Trans ID: CHC2020216935
                                                                                           11111,1 ,,,,, 111111111111111.11111111m
                                                                                                                                   11
                                                                                                INSTR # 2017079i-H ·

                         OCEAN COUNTY CLl:RK'S OFFICE
                            RECORDING DOCUMENT
                                    COVERSHEET
                               SCOTT M. COLABELLA
                               OCEAN COUNTY CLERK
                                  P.O. BOX 2191
                            TOMS RIVER, NJ 08764-2191
                                    (732) 929-2110
                             www.oceancountyclerk.com
                                                                     OFFICIAL USE ONLY
      DATE OF DOCUMENT: (Enter Ds/11 BS follows: Oll/OOIDOOOJ
      7119/2017
       \'i
      TYPE OF DOCUMENT: (Select Doc Type from Drop-Down Box}
      Deed


                                                                   OFFICIAL USE ONLY. REALTY TRANSfER FEE
     FIRST PARTY NAME: (Entr,r test Nama, Firnt Namo}              ·SECOND PARlV NAME: (EntarLostNsme, Rm Nsm9)
     Alfred P. Rlebschleger, unmarried                              Mlchaol P. Siano, unmanled




     ALL ADDITIONAL PARTIES: (Enter Loaf Namr,, Fl~t Name}




     BLOCK: 630.02                                               I
                               THE FOLLOWING SECTION IS REQUIRED FOR DEEDS ONLY
                                                                   LOT;10

     MUNICIPALITY: Townehlp of Lecey                                             .
     CONSIDERATION: $197,500.00

     MAILING ADDRESS OF GRANTEE:: (EntsrStmef Addross, To1191, Sta(e, Zip Codo)
     102 Haines Street Eesl, Lanoka Harbor, NJ 0B734             ·


                                     THE FOUOWING SECTION IS FOR
              ORIGINAL MORTGAGE BOOKING & PAGING INFORMATION FOR ASSIGNMENTS, RELEASES,
                SATISFACTIONS, DISCHARGES & OTHER ORIGINAL MORTGAGE AGREEMENTS·ONLY
     ORIGINAL s·ooK:                                             , .~_RIGINAL PAGE:




                     OCEAN COUNTY CLERK'S OFFICE RECORDING DOCUMENT COVER SHEET

                               Please do not detach !)118 pagefrom the original documentas It
                        contains Important rocordlng info~lltlon and Is part of the pennenent record.




 I HEREBY CERTIFY THE FOREGOING
 TO BE A TRUE COPY
       SCOTT M. COLABELLA.
 ly:~~~~EJL
    .... SP.BC,epU!y Clerk
             ,_)- 1-,
         ·                  ate
                                                                                                         UTA170292




Book16822/Page1450
    Case 3:20-cv-12827-MAS-DEA
                SWCF 014~82-19 Document
                               09/10/202.0 9
                                           . Filed 11/26/20 Page 32 of 36 PageID: 367
                                                                               . Pg 18 of 22 Trans ID: CHC2020216935



         • DEBD.007
           STANDARDDEED-BAROAIN&
           SALE (COV. VS, GRANTOR'S ACTS)
           Plain Language
                                                   -~~JU
                                                    'md,JJ11r~                .teP!ltdlsp:
                                                                              KlRK C. RUSSOM. ES{}.
                                                                              1iw Oj//tu ofAptaTIJ, Co,tanzo & ibasOIII
                                                                              SSI I.akehunt Raad, Ftntf/oor
                                                                              Tcm.r River, NJ 08155




          ~tu ilee11 is made on July .J.2_, 2017 and dcliv~July .J.L 2017,



         Alfred P. Riebschlager, unmmied,
         whose address is 102 Haines Street East. Lanoka Harbor, NJ 08734,
                                                                       referred to as the •~mttot,



         Michael P. Siano, unmanied,
         whose post office address is about to be 102 Haines Street Bast, Lenoka Harbor, NJ 08-,34,
                                                                     referred to as the 4'tantee.

         The words 0 Grantor" and "Gtantee" shall mean all Ornntors and all Omntees listed above.



                 11Ctaufet Of @bmetsS{Jfp. The ~~r grants and conveys {transfe~·o.wners~p
         ot) the property (called the "Property") descn"bed below to the Onmtee. This transfer is ·made for
         the sum of One Hundred N"mety~n lhousand, Five Hundred ($197,500.00) Dollars, The
         Grantor acknowledges receipt of this money.



                 Gtax -          Merena. Municipality of Township of Lacey, Block No. 630.02, Lot
         No. 10, Qualifier No.           , Aoc:ount No. •



                  .t)rapertp. The property consists of the hmd and all the buildings end structures on the
         land in the Township/Borough of Lacey, County of Ocean and the State of New Jersey. This
         grant end conveyance is JJUl!Je Miler and subject to all covenants, conditions, rights, reservations,
         restrictions, and easements of reco~, if any.

         The property is co~only known      as 102 Haines-Street East, Lanoka Harbor, NJ 08734.
         Being the same property conveyed to Gr.mtor(s) bye.Deed from Alfred A. Riebschlager and Emily
         Riebschlager, husband and wife, dated 5/20/1.002 and recorded 6/18/2002 in the Office of the
         Ocean Collllty Clerk in Deed Book 10883, Page 375,                     .      . .

                                                            ·.·:.

         The legal description is: Annexed hereto and made~ part hereo£



                ~romfsif      IJp dhantot. The Grant;.:~mises 1hat the ~tor has d~e no a~ to
        encumber the property.. This p~mise is called a 0 covenant as to grantor's acts" (N•.J.S.A.
        46:4-6). This promise means that the Grantor has not allowed anyone else to obtain any legal
        rights which affect the property (such as by making a mortgage or allowing a judgment to be
        entered against the Orantor).




Book16822/Page1451
Case 3:20-cv-12827-MAS-DEA
             SWC F 014382-19 Document
                             09/10/2020 9 Filed 11/26/20 Page 33 of 36 PageID: 368
                                            Pg 19 9f 22 Trans ID: CHC2020216935




       FRD Surveying, LLC
        136 Golf View Boulevard
       Toms River, NJ 08753

       July 17, 2017                                                                              Job No. 17-0262

                                      DESCRIPTION
                                           •·
                                                  OF PROPER.TY
                                                        .--
                                               :,SITUATED IN

                      TOWNSHIP OF LACEY,OCEAN COu.NTY, NEW JERSEY
       Property is known and designated as Lot 10 in Block 630.02 as shown on the current tax
       maps of the Township of Lacey, O~ County, New Jersey. Also being known as Lot
       l 0 in Block 630B as shown on a certain plan entitled "Final Subdivision Plat Secti9_n No,
       1, Bayberry Village, Township of Lacey, Ocean County, New Jersey'' filed in the Ocean
       Comity.Clerk's Office·on December:18, 1970 as Map Num~er H-314.

       Also being known as 102 Haines Street East, Lanoka Harbor, NJ.

       BEGINNING at a point in the northerly line of Haines Street East (50' ROW) at the westerly end
       of a curve connecting said line of Haines Street East (50' ROW) with the westerly line of
       Cedarwood Drive (SO' ROW); thence running along the northerly line of Haines Street East (SO'
       ROW)

           1. South 71 degrees 22 minutes 56 seconds West, a distance of 71.70 feei to a to a point of
                 cwvature; thence
          2. Along a curve to the right, having a radius of 390.00 feet. an arc distance of 4.00 feet to a
             point; thence                  ,
          3. North 08 degrees 40 minutes 56 seconds West, adj~~ of 119.26 feet to a pin found;
                 thence
          4. North 86 degrees 14 minutes·~ seconds East, a distance,of 83.49 feet to a pin found;
             -thence                          ·
          5. Along a cwve to the left, ha'?ng a radius of 316.21 feet, an arc length of 82.00 feet to a
              point of reverse curvature; theµce
          6. Along a curve to the right~having a radius of 15.00 feet, an arc length of 23.56
              feet to the point and place of,BEGINNING.
          This description is in accordance with a map entitled "Survey _of Property, Lot 10 Block
          630.02" prepared by FRD Surveymg. LLC and dated July 17, 2011.

                                                                Prepared By:
                                                                FRD Surveying, LLC




                                                                 @fli~
                                                               Frank ·R. DeSantis
                                                               Professional Land Surveyor
                                                               New Jersey License No. GS42001


             '
                                        Case 3:20-cv-12827-MAS-DEA
                                                 SWC F 014382-19 09/10/2020       20 of11/26/20
                                                                     Document 9PgFiled 22 Trans ID:Page
                                                                                                    CHC2020216935
                                                                                                        34 of 36 PageID: 369


                                :,,.-




                                                                                                                        i


                        . -~.     .




                                                           -:··




             ...... ·       _.:,




               .    ·-·
                        . ~:··. .




             ...
. .. ... -         ..
Case 3:20-cv-12827-MAS-DEA
            SWC F 014382-19 Document 9 Filed
                            09/10/2020       11/26/20 Page 35 of 36 PageID: 370
                                        Pg 21 of 22 Trans ID: CHC2020216935




                                     "NOTICE" OF RIGHT FOR RECISSION



       August 7, 2020

       To whom it may concern,

      Under the authority ofthe Truth i_n Lending Act pursuant to 15 U.$.C. § 1635{a), I
      exercise my right to rescind the transaction. The pretender lender failed to
      disclosure_ pertinent infonnation before any documents were signed, before,
      during and after, and has concealed the very fact from Michael Siano.
      GLENDENNING MORTGAGE CORPORATION.was not the bone-fide true
      lender. GLENDENNING MORTGAGE CORPORATION (pretend~r Lender), their
      failure to disclose this pertinent information clearly provides tha~ this so-called
      loan was not consummated. Pursuant to 15 U.S.C..§ 1635(1)(3) the obligor's
      right to rescind is based in whole or in part on any matter involved in such
      proceeding, then the obliger's right of rescission shall expire three years after the
      date of cons.umm#::ltion of the transaction or upon the earlier sale of the property,
      or upon the expiration of one year following the conclusion Of the proceeding, or
      any judicial review or period for judicial review thereof, whichever is later.

      Whereas, I e~ercise my right arid hereby-"Notiqe" all partie$ my right of
      rescission.

                                             Sincerely,

                                                             Michael Patric~s·o .
                                                               ./"?~                  .      .
                                                             .,,,rr· I                    ..--




      c.c.    .GLENDENNING MORTGAGE CORPORATION ·
               81 EWater St. Toms River, NJ 08753 .. .
                                     .   .       ·.. _:~.-

             . WELLS FARGO BANK                     -~
              420 Montgomery Street San Francisco, CA 94104

                M&T BANK         .                ·:,.
              . 1 M&T PLAZA ~ffato, NY 14203        .· ..
                                 \               -.,..i-.
              ParkerMcCayP.A.                       ,..                          -.
              9000 MidlanHc Drive Suite 300 P.O. B~ic 5054 Mount Laurel, NJ 08054,
                                                   ·:"(                          .

                                                    ;_.-
                         Case 3:20-cv-12827-MAS-DEA Document 9 Filed 11/26/20 Page 36 of 36 PageID: 371




                                                                                                                                                                                     (f)


                         H-8-Rescission Model F.orm (General)                                                                                                               .i··
                                                                                                                                                                            CD       ,,~
                         NOTICE OF RIOHT TO CANCEL
                                                                                                                                                                            :g       0
                                                                                                                                                                            ;a:      -->,
                                                                                                                                                                                     ~
                                                                                                                                                                            lR·      w
                          Your Rlghl to Cancel
                          You areenierlng Into II lramac:iion that will result:ln a [mongage/
                         ·lion/ iecurit.v ln1ercstl (on/inl your home; You have a legal right
                                                                                                   How•.to Cancel
                                                                                                   If you decide to cancel this_tran~tion, ·v9u may do so by noti•
                                                                                                   lying us in wriclng, at ~'"t" ~ Pr (:,/1<,                   .
                                                                                                                                                                            r
                                                                                                                                                                            CD
                                                                                                                                                                                     00
                                                                                                                                                                                     I\.)
                                                                                                                                                                                        I
                                                                                                                                                                                     -->,

                          under federal law to cancel this transactlon,.wlthout cost, within                {1__    MiT PLAZA-                                  ·           !.t -   CD

                          three buslneH days from whichaver of lhe following tvents occurs
                          lam            ·

                          (U_, the dale of lite -~nsaction, which is
                                                                                                          ~~~,~•;~7~rb7~:~:;
                                                                                                   You,-may use any wrltteri Statement thac iJ· signed and dated by
                                                                                                                                                                            I       0
                                                                                                                                                                                    se
                                                                                                                                                                                    -->,

                 ....·
    ... ~.   ,


                             ·c,~/o?/./;e.o°Cf;)                     ;or
                                                                                                   you and states v.aur Intention to ·cancel,     or you ffl!IY. use this           ~
                                                                                                                                                                                    0
                                                                                                   notice by dating and signing ,below. Kaep one copv of.:Oiis notice               I\.)
                          (2t the date vou received your Truth In Lending dlsclo,ures: cir         because It contains importaril infcrrnation about your rights,                   0
                          (31 the data )'OU received. this notice of your right to caneel,
~
                                                                                                   If you cancel by mall .or telegram, you ,must send the notice no
                          If you canc:el the t~nsactlon, the (mortgege,11enlucurltV In·
                          tenistl Is also conc:elled .. Within 20 calendar days after we receive   later than midnight of                     ld11tl                                '1J
                                                                                                                                                                                    co
                          your notlee, we must take the nei,s n_eccissarv to reflect the fact      (or midnight of the third business day following the latest of the               I\,)
                          that the (mortgage/lien/tacurity interest) [on/lnl your home has         three events lined above!. If you send or deliver vour written                   I\,)
                          been.cancelled, and .we ml,!st return to you any money or.pro•
                          penv vou have given to us or to anyone else ,In connection with
                                                                                                   notice to ca.neat some other way, It must be deliverer,t to the
                                                                                                   above·address no later than.chat time.
                                                                                                                                                                                    a
                                                                                                                                                                                    I\,)
                          this transaction.                                                                                                                                         I\,)

                                                                                                    I WISH TO CANCEL                                                                -I
                          You may, keep any money or property we ha~e given you, until                                                                                              oJ
                          -we have done the things mentioned above, but you mus11 ·then
                           offer to re1urn the money or prope('ty. If It Is Impractical or
                                                                                                    Cb?~
                                                                                                    Cotl111mcr•1 Sitn•ture
                                                                                                                                                         <i<;.. /o+/Zo'Z.o
                                                                                                                                                         Dai•
                                                                                                                                                                                    ::,
                                                                                                                                                                                    (/)

                                                                                                                                                                                    CJ
                           unfafdot you 10 return the properw, you muit offer lu reason•
                           able vslJe, Vo11 mQV offer to re~urn t~ii Property ar your home or                                                                               ~       ()
                           at rhe location of the propertV. Money must be returned to the                                                                                   ~       :c
                                                                                                                                                                                    ()
                           addrass be!!JW, If we; do not take possession of the money oi'                                                                                   SI'     I\,)
                           propel't'f within 20 calendar days of your offer, you may keeA \t                                                                                i'P     0
                                                                                                                                                                                    I\,)
                           without further obllgaclon_.                                                                                                                             0
                                                                                                                                                                                    I\,)
                                                                                                                                                                            :c      -->,
                                                                                                                                                                                    0)
                                                                                                                                                                                    CD
                                                                                                                                                                                    w
                                                                                                                                                                                    01
